Citation Nr: 0117804	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension of the veteran's basic twelve-
year period of eligibility for receiving vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to January 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  In July 1975, the veteran was notified that a rating 
decision had granted service connection for palsy of the 
right peroneal nerve, rated as 40 percent disabling; 
residuals of a fracture and dislocation of the right hip, 
rated as 20 percent disabling; and ankylosis and fibrosis of 
the right knee, rated as 10 percent disabling. 

3.  In June 1995, the veteran filed a claim of entitlement to 
a program of vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.

4.  The veteran received prior Chapter 31 vocational 
rehabilitation training and earned a Bachelor's and Master's 
degree in criminal justice.  He worked for the United States 
Marshal's Office from 1980 to 1982, and was subsequently 
employed as a background investigator with the Department of 
Defense from 1982 until 1990.  He claims that he left that 
job due to instability of his right lower extremity and has 
remained unemployed.

5.  The veteran's educational background and work experience 
has adequately prepared him for an occupation consistent with 
his abilities, aptitudes, and interests, and the record does 
not establish that he has an impairment of his ability to 
pursue or maintain employment consistent with his abilities, 
aptitudes, and interests.


CONCLUSION OF LAW

The veteran is not entitled to an extension of his basic 
twelve-year period of eligibility for receiving vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.  38 U.S.C.A. §§ 3101, 3.102, 3103, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 21.1, 21.40, 21.41, 21.42, 
21.44, 21.51, 21.52, 21.70 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to a program of vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  He maintains that he left his 
job with the Department of Defense in 1990 or 1991 as a 
background investigator due to his service-connected 
disabilities which made it difficult to ambulate.  Although 
he has a Bachelor's and Master's degree in criminal justice, 
he believes he needs to attend law school to secure 
employment because of his disabilities.  For the reasons set 
forth below, the Board disagrees. 

I.  Duty to Assist

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects this claim because it was 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that letters by 
the RO, the statement of the case, and the supplemental 
statements of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim for Chapter 31 benefits.  
Under these circumstances, the Board finds that the 
notification requirement has been satisfied even though the 
RO did not have an opportunity to apply the specific 
provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   The record contains several VA examination 
reports and vocational rehabilitation assessment reports 
which addressed the veteran's ability to secure employment.  
The veteran also testified at two personal hearings, one 
before an RO hearing officer and the other before the 
undersigned member of the Board.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Legal Criteria

The goal of the vocational rehabilitation program is to 
provide veterans with service-connected disabilities services 
and assistance necessary for achieving independence in daily 
living, to the maximum extent feasible, and suitable 
employment.  38 C.F.R. §§ 21.1, 21.70.  According to the law, 
a veteran shall be entitled to a rehabilitation program under 
Chapter 31, Title 38, United States Code, if the following 
conditions are met: (a)(i) the veteran has a service-
connected disability of 20 percent or more that was incurred 
or aggravated in active service after September 16, 1940, or 
(ii) the veteran is hospitalized for a service-connected 
disability which will likely become compensable to 20 percent 
or more, or (iii) the veteran has a service-connected 
disability that is compensable or likely to become 
compensable at less than 20 percent, if the claim for Chapter 
31 benefits was filed before November 1, 1990; or (b) the 
veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 38 
C.F.R. § 21.40.  Further, a veteran shall also be entitled to 
a program of vocational rehabilitation if the veteran has (A) 
a service-connected disability rated at 10 percent, and (B) 
the veteran has a serious employment handicap.  38 U.S.C.A.         
§ 3102(2).

An "employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  An 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education and 
training; (3) negative attitudes toward the disabled; and (4) 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when: (i) The veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control; (ii) the 
veteran's employability is impaired but his or her service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment or employability 
through employment in, or qualification for, employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  The veteran's 
abilities to obtain or retain employment are not impaired if 
he or she has a history of current, stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

In Davenport v. Brown, 7 Vet. App. 476 (1995), the Court held 
that 38 C.F.R.         § 21.51(c)(2), which required that a 
veteran's service-connected disability "materially 
contribute" to his employment handicap, was invalid because 
38 U.S.C.A. § 3102, the statutory authority for 38 C.F.R. § 
21.51(c)(2), did not require a causal nexus between a 
service-connected disability and an employment handicap.  
Therefore, 38 C.F.R. § 21.51(c)(2) was in excess of statutory 
authority.  The Court further explained that, to the extent 
38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include 
the "materially contribute" language and require a causal 
nexus between a veteran's service-connected disability and 
the veteran's employment handicap, those regulatory 
provisions are unlawful.  Davenport , 7 Vet. App. at 480.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service-
connected disability.  Pub. L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996).  However, that amendment is only 
effective as to claims filed on or after October 9, 1996.  
Since the veteran in this case filed his claim for Chapter 31 
benefits in June 1995, the Board must consider all of the 
veteran's disabilities. 

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  38 
U.S.C.A. § 3103(b).

In any case in which the Secretary determines that a veteran 
is in need of services to overcome a "serious employment 
handicap," such veteran may be afforded a vocational 
rehabilitation program after the expiration of the period of 
eligibility otherwise applicable to such veteran if the 
Secretary also determines, on the basis of such veteran's 
current employment handicap and need for such service, that 
an extension of the applicable period of eligibility is 
necessary for such veteran and (1) that such veteran had not 
previously been rehabilitated to the point of employability; 
or (2) that such veteran had been so rehabilitated but (A) 
the need for such services had arisen out of a worsening of 
service-connected disability precluding such veteran from 
performing the duties of the occupation for which the veteran 
was being trained in the previous vocational rehabilitation 
program, or (B) the occupation for which such veteran had 
been so trained is not suitable in view of such veteran's 
current employment handicap and capabilities; or (3) under 
applicable regulations, that the extension of the period of 
eligibility of such veteran is necessary to accomplish the 
purposes of a rehabilitation program for such veteran.  38 
U.S.C.A. § 3103(c).

The term "serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  A veteran who has been found to 
have an employment handicap shall also be held to have 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or (2) any other service-connected 
disability rated at 50 percent or more disabling.  A veteran 
with a non-neuropsychiatric service-connected disability may 
be found to have a serious employment handicap even though 
the disability is rated at 30 or 40 percent disabling when 
either of the following conditions exists: (1) The veteran 
has a prior history of poor adjustment in training and 
employment, and special efforts will be needed if the veteran 
is to be rehabilitated; or (2) The veteran's situation 
presents special problems due to nonservice-connected 
disability, family pressures, etc., and a number of special 
and supportive services are needed to effect rehabilitation.  
A finding of serious employment handicap will normally not be 
made when a veteran's service- connected disability is rated 
at less than 30 percent disabling.  A finding of serious 
employment handicap may nevertheless be made when: (1) the 
veteran's service- connected disability has caused 
substantial periods of unemployment or unstable work history; 
(2) the veteran has demonstrated a pattern of maladaptive 
behavior which is shown by a history of withdrawal from 
society or continuing dependency on government income support 
programs; and (f) a counseling psychologist in the Vocational 
Rehabilitation and Counseling Division shall make 
determinations of serious employment handicap(s).  38 
U.S.C.A. § 3106(a); 38 C.F.R. § 21.52.

In addition, in this case, the veteran has used his 48 months 
of VA educational assistance benefits when he completed a 
Bachelor's and Master's degree by 1980.  Laws and regulations 
permit VA to grant vocational rehabilitation benefits under 
Chapter 31 in excess of the basic 48-month period of 
entitlement under certain circumstances.  Additional Chapter 
31 services may be provided beyond the 48 months if, in 
pertinent part: (1) the veteran previously completed training 
for a suitable occupation, but the veteran's service-
connected disability(ies) has worsened to the point that the 
veteran is unable to perform the duties of the occupation for 
which training had been provided and a period of training in 
the same field or a different field is required; (2) the 
occupation in which the veteran previously completed training 
was found to be unsuitable because of the veteran's abilities 
and employment handicap.  38 U.S.C.A. § 3695 (West 1991); 38 
C.F.R. §§ 21.78, 21.4020 (2000).

However, at this juncture, the Board notes that the veteran 
must initially show that his Chapter 31 eligibility may be 
extended before a determination may be made as to whether 
additional Chapter 31 services may be provided beyond the 
usual 48 months.  Thus, the first matter to be resolved is 
whether the veteran has a serious employment handicap.  As 
set forth below, the Board finds that the veteran does not 
have a serious employment handicap, and, thus, is not 
entitled to any further benefits under the Chapter 31 
program.  As such, a determination regarding whether 
additional Chapter 31 services may be provided beyond the 
usual 48 months is not reached in this case because the 
veteran is not eligible for any Chapter 31 services, much 
less additional services.

III.  Background

The veteran is currently service-connected for palsy of the 
right peroneal nerve, rated as 40 percent disabling; 
residuals of a fracture and dislocation of the right hip, 
rated as 20 percent disabling; and ankylosis and fibrosis of 
the right knee, rated as 10 percent disabling.  The combined 
evaluation for these service-connected disabilities is 60 
percent, which has been in effective since February 1, 1975.  
No significant nonservice-connected disabilities have been 
identified. 

The veteran was afforded several VA examinations in April 
1995 in connection with his claim of entitlement to a total 
disability rating due to unemployability.  At a neurological 
examination, the veteran reported peroneal palsy and right 
foot drop.  He complained of numbness of the right leg 
extending from the knee area down the posterior aspect of the 
lower leg to the foot.  He reported frequent spasm of the 
right calf, lasting four to five minutes and occurring about 
four to five times a week.  He also complained of poor 
partial control of his bowels.  Objectively, cranial nerves 
II through XII were intact.  Examination of the right lower 
extremity revealed decreased sensation to touch, pain in the 
right leg, the absence of sensation to temperature, and a 
normal stereognosis.  Finger dexterity was normal, and 
Romberg testing was negative.  Reflexes of the biceps and 
triceps were equal and active.  There was a slight decrease 
in the patellar reflex on the right compared to the left.  
There was no Babinski and no clonus.  Hand grasp was normal.  
Slight atrophy of the right calf was present.  The right leg 
exhibited poor resistance against pressure.  Right foot drop 
was also present.  The examiner summarized that the peroneal 
nerve of the right lower leg was injured, but that the 
impairment was partial.  There was no bladder incontinence, 
but there was poor control of the bowels, as he would soil 
himself at times.  The examiner diagnosed the veteran as 
having neuropathy of the right peroneal nerve, right foot 
drop, and slight autonomic dysfunction of the bowels.  The 
examiner also referred to the orthopedic examination. 

At his orthopedic examination, the veteran said his right 
knee was manifested by stiffness and an occasional throbbing 
sensation which increased with cold weather.  He had a limp 
of the right leg.  Upon physical examination, pain was 
present with lateral manipulation of the right knee but not 
with drawer pull.  There were no ballottements of the 
patella.  Range of motion testing of the right knee revealed 
flexion from zero to 110 degrees.  The right hip demonstrated 
normal range of motion.  A crescent-shaped scar in the right 
buttock and right hip region measured 20 cm and was described 
as nontender to touch.  X-rays revealed a normal right knee 
and right hip.  The diagnoses included postoperative status 
residuals of fracture and dislocation of the right hip with 
excision of the acetabular fragment; postoperative status of 
right knee surgery; right foot drop; and partial ankylosis of 
the right knee. 

In a July 1995 letter, the veteran provided information 
pertaining to his request for vocational rehabilitation 
training.  He said he received a degree in criminal justice 
from the University of South Florida in 1980.  He said he had 
been employed with the United States Marshal Service until 
February 1982, at which time he left due to the strenuous 
nature of that job.  He was employed with the United States 
Defense Investigative Service from 1982 to 1990, but said he 
left that job because it was apparent that his disabilities 
had worsening and prevented him from performing his job.  He 
reported numerous accidents during that period as a result of 
his right leg giving out.  He related one incident in 1986 in 
which he fell and broke his wrist and sprained his ankle, 
causing him to miss several weeks of work.  Another notable 
incident occurred in 1990 when he was under the care of a 
chiropractor for several months and unable to work due to 
back and leg problems.  The veteran also said there were many 
other incidents in which he missed work for two to three days 
because of his right leg disability.  He indicated that he 
had been unsuccessful at securing employment since 1990 after 
spending thousands of dollars in agency fees and circulating 
approximately 300 resumes.  He also maintained that his 
disabilities had worsened and that he constantly fell down 
without warning due to instability of his right leg. 

The veteran submitted a list of nineteen employment agencies 
which he claimed assisted him in his job search.  He also 
submitted a list of government agencies and private companies 
he had submitted his resume to during the period from 1990 to 
1995.  However, he did not submit letters from any of these 
agencies or companies stating that his application for 
employment had been denied.  

In an August 1995 VA Counseling Record-Narrative Report, 
containing personal information reported by the veteran, he 
said he had a Bachelor's and Master's degree in criminal 
justice.  It was noted that he terminated his employment in 
1990 for reasons within his control.  He said he had an 
excellent work record but missed a lot of work and was unable 
to perform his duties as a result of his service-connected 
disabilities.  Although he said he had been actively seeking 
employment, he had not registered with the Florida Job 
Service (FJS), stating that he had a negative experience with 
that agency and was under the impression that they dealt 
primarily with blue collar jobs.  When advised that FJS had 
professional networking, he seemed more amenable to this 
idea.  He expressed an interest in becoming self employed but 
was advised that this was a high risk venture which was 
unlikely to be approved by VA.  The counseling psychologist 
recommended that the veteran be referred to a rehabilitation 
counselor for the purpose of determining whether he had a 
significant impairment, as his basic termination date had 
expired.  A determination was also requested as to whether 
the veteran's prior employment was terminated for reasons 
within his control as opposed to being forced to leave 
because his service-connected disabilities had worsened.  

In a November 1995 report, it was noted that the veteran was 
evaluated at Goodwill Industries in September and October of 
1995 to determine whether he was eligible to re-enter VA's 
vocational rehabilitation program.  It was noted that the 
veteran had a Bachelor's and Master's degree in criminal 
justice.  His overall GPA was 3.0.  He was in the United 
States Marine Corps from 1979 to 1980 and worked as a heavy 
equipment operator.  He was employed from 1980 to 1982 with 
the United States Marshal's Office.  From 1982 to 1991, he 
worked as an investigator with the Department of Defense.  He 
claimed that his work-related duties caused increased pain in 
his legs and back, and that he lost his job due to an 
inability to adequately perform the substantial and material 
duties of his job.  The evaluator listed the veteran's 
service-connected disabilities and their related symptoms.  
Several tests were also administered to assess the veteran's 
interests, aptitudes and abilities.  The veteran expressed a 
desire to become an attorney.  In pursuit of that endeavor, 
he investigated Stetson Law School.  He believed he could 
begin taking classes there during the winter semester 
depending on how he did on his Law School Admissions Test 
(LSAT). 

The evaluator determined that the veteran's service-connected 
disabilities had worsened to the extent that they affected 
his ability to perform the duties of the occupation for which 
he was rehabilitated.  The evaluator noted that the veteran 
was able to work in the field of criminal justice from 1980 
to 1990 but was unable to maintain employment because he 
could not perform the substantial and material duties of his 
job.  Therefore, the occupation for which he was previously 
trained was unsuitable based on his specific handicap and 
limitations.  The evaluator added that the veteran's 
limitations due to his hip and leg injury involved no 
prolonged walking, standing, bending, or climbing.  The 
evaluator determined that the effects of the veteran's 
disabilities in combination with his lack of transferable job 
skills and training undermined his potential to achieve 
suitable employment because of attitudes towards individuals 
with disabilities.  It was further noted that the veteran had 
not overcome the effects of his impairments.  He was 
currently unemployed and had been unable to secure employment 
in a vocation consistent with his general pattern of 
interests, aptitudes and abilities.  The veteran was unable 
to physically perform the job for which he was trained.  The 
evaluator opined that the veteran had a serious employment 
handicap based on the fact that significant supportive 
services were required.  The veteran believed that although 
he became disabled almost twenty years ago, he had not 
adjusted or accepted his disabilities and the limitations 
they imposed.  Psychological counseling was therefore 
recommended.  The evaluator determined that the vocational 
goal of becoming an attorney was feasible and well within the 
veteran's aptitude, interest, educational abilities, as well 
as his physical capacity.  It was thus recommended that the 
veteran be funded for law school, if accepted. 

An Individualized Written Rehabilitation Plan (IWRP), dated 
in October 1995, identified the program goal as acquiring and 
sustaining employment as an attorney.  Several objectives 
were identified.  First, the veteran was to receive 
adjustment counseling concerning his ability to adapt to his 
disabilities and the imposed limitations; second, he was to 
take the LSAT and earn a score sufficient to gain acceptance 
into law school; third, he was to apply to law school and 
complete all academic requirements for a Juris Doctorate (JD) 
degree; finally, he was to pass the bar examination.  The 
plan was signed by a VA vocational rehabilitation specialist.  

In November 1995, a VA counseling psychologist approved the 
plan by signing a Certificate of Entitlement/Current 
Feasibility.  The psychologist determined that an employment 
handicap existed.  He said the data revealed a significant 
impairment of employability, and that the veteran had not 
overcome the effects of this impairment.   It was also 
determined that the veteran had a serious employment 
handicap, and that the achievement of the vocational goal of 
becoming an attorney was feasible.  The psychologist 
indicated that he concurred with the goals and objective of 
the plan as documented in the case recording. 

The veteran was seen by a VA psychologist in December 1995 to 
determine whether he needed psychological counseling.  During 
the interview, it was noted that the veteran was intelligent, 
had good social skills and had a professional demeanor.  He 
walked with a slight limp.  Psychological testing revealed no 
significant findings.  The veteran appeared to have good 
contact and showed no obvious signs of depression or anxiety.  
It was noted that the veteran was mildly depressed and 
worried, but that such symptoms were acceptable given his new 
career goals.  The psychologist concluded that the veteran 
did not need counseling, as he appeared to be managing well.  
The diagnoses included adjustment disorder with anxiety and 
mild depression secondary to new schooling and goals. 

In a Special Report of Training dated in December 1995, it 
was noted that the veteran met with an occupational 
therapist.  She noted that the veteran became somewhat 
agitated when she probed him to determine if he had pursued 
employment with the Federal government in a modified capacity 
given his extended tenure with the Department of Defense.  
The veteran provided the therapist with a list of numerous 
agencies which he had tried unsuccessfully to secure 
employment.  She noted, however, that his job search 
primarily involved correspondence only.  

The record shows that the veteran took the LSAT in December 
1995 and received a score of 140.  This was of concern to 
both the veteran and the counseling psychologist, who felt 
that the score was too low to gain admission into Stetson.  A 
list of ABA approved law schools noted that the average LSAT 
score for applicants who were accepted to Stetson Law School 
was 156/157, which was well above the veteran's score of 140.  
It was thus agreed that he would take the test again.  The 
veteran brought up the possibility of attending law school at 
the University of Puerto Rico, which listed an average LSAT 
score of 148.  As a result, the veteran enrolled in an LSAT 
preparation course and was scheduled to take the test in 
February 1996.  However, he decided not to retake the test.

In a February 1996 VA Counseling Record - Narrative Report, 
it was reported that the veteran met with the counseling 
psychologist and requested a change in his rehabilitation 
plan.  It was noted that the veteran had not yet been 
admitted to law school.  The veteran said he now wanted to 
pursue training to become an automotive machinist and build 
high performance engines.  He explained that he had a long-
standing interest in high performance engines and owned a 
1948 Ford Anglia with a 350 engine.  He said the School of 
Automotive Machinists in Houston, Texas offered training in 
this area.  The psychologist expressed two concerns: whether 
the veteran had the physical capacity to perform the duties 
associated with this profession, and whether such specialized 
training could be offered locally.  It was thus determined 
that the veteran be re-evaluated.

In March 1997, the veteran was evaluated by a VA occupational 
therapist to determine whether he could perform the duties of 
a high performance engineer.  The evaluation included testing 
to determine the veteran's ability to lift, stand, sit, 
stoop, kneel, and bend, and to assess his ability to work 
four to eight hours a day.  The veteran clarified that he was 
interested in high performance engineering and not automotive 
repair.  He explained that this occupation would allow him to 
design and test engines with no heavy lifting or other 
significant physical demands.  The therapist contacted the 
Director of Admissions of the School of Automotive Machinists 
to inquire about the occupational description and to verify 
the veteran's statements concerning physical demands 
associated with being a high performance engineer.  According 
to the Director, tasks required for this position included 
frequent standing, occasional walking, frequent sitting, rare 
lifting (with a maximum amount of 35 pounds), rare carrying 
(with a maximum amount of 30 pounds), rare balancing, 
frequent horizontal reaching, rare overhead reaching, 
frequent handling both of power grip and simple grip, and 
frequent fine manipulation.  The therapist determined that 
the veteran demonstrated a good ability to perform each of 
these required tasks.  In conclusion, the therapist said he 
was unable to determine the veteran's ability to work eight 
hours because the evaluation lasted only four hours.  
However, he determined that the veteran's overall evaluation 
was good, with no breaks requested during the four-hour 
session.  

The veteran's case was reviewed by a vocational evaluator at 
Abilities of Florida in April 1997 to determine whether a 
change in the IWRP to become a high performance engineer was 
appropriate.  It was noted that the veteran had a Master's 
degree in social behavioral sciences and criminal psychology, 
but that he had not worked since 1991.  When asked what he 
had been doing since then, the veteran replied, "not much."  
He said he had contacted approximately 300 to 500 job 
agencies in an attempt to obtain an entry level management 
position, but that his search had been unsuccessful.  The 
veteran expressed anger and frustration to the evaluator 
regarding the vocational rehabilitation services he had 
received.  It was noted that he was demanding and aggressive, 
and made every attempt to manipulate the staff in his desire 
for immediate attention. 

The evaluator also contacted the Director of Admissions at 
the School of Automotive Machinists to inquire about the 
physical demands of a high performance engineer.  The 
evaluator reviewed the March 1997 functional capacities 
assessment report which noted that the veteran had a good 
ability to perform each of the required tasks identified by 
the Director of Admissions.  The evaluator determined that 
the veteran possessed the aptitudes and abilities needed to 
succeed in training in this area, and that the goal of high 
performance engineer fell within the veteran's physical 
restrictions. 

The report also noted that the evaluator discussed the 
veteran's case with the VA counseling psychologist.  It was 
determined at that meeting that, due to the veteran's 
inability to gain entrance into law school, a change in the 
rehabilitation plan was warranted.  Based on redevelopment 
counseling, it was agreed that the veteran possessed the 
aptitudes and abilities needed to succeed in training as a 
high performance engineer.  This job also fell within the 
veteran's physical limitations.  As this highly specialized 
training was only available at the School of Automotive 
Machinists in Houston, Texas, it was determined that the 
veteran be able to attend this high-cost, out-of-state 
school.  The evaluator then stated that an amended IWRP was 
prepared in anticipation of approval by the counseling 
psychologist.  The veteran reviewed and signed the amended 
IWRP.  The overall goal of the plan was to have the veteran 
acquire and sustain employment as a high performance 
engineer.  The objectives included successfully completing 
the necessary course work at the School of Automotive 
Machinists and passing the ASE certification examination.  
However, the veteran was advised that the amendment to his 
IWRP was tentative and subject to modification by another VA 
field station.  

In a VA Form 119 (Report of Contact), dated April 28, 1997, 
it appears that a new VA vocational rehabilitation counselor 
had been assigned to the veteran's case.  The new counselor 
said she had spoken with the veteran on the telephone about 
the status of his case.  She told the veteran she would be 
making a decision as to his request to attend the School of 
Automotive Machinists.  The veteran expressed frustration 
about the amount of time it was taking VA to render a 
decision.  The counselor then noted that she had reviewed the 
veteran's file with two other staff members, each of whom 
agreed that the School of Automotive Machinists was not 
appropriate for the veteran.  Their concern was that the work 
performed by a high performance engineer was best 
characterized as medium with respect to physical demands.  
The counselor also indicated that she called the school and 
was told that the training offered was not for high 
performance engineering. 

In a VA Form 119 (Report of Contact), dated April 30, 1997, 
it was noted that the veteran was very upset about the 
decision.   The counselor offered the veteran employment 
assistance and suggested that they meet to discuss 
transferable skills.  The veteran explained that he was not 
interested in these services.  He expressed his frustration 
with VA and allegedly used "inappropriate" language with 
the counselor.  He then inquired if he could still go to law 
school.  The counselor replied that he would have to get his 
LSAT score up and gain admission to law school.  An entry 
dated May 1997 noted that the veteran should be reevaluated 
at Abilities of Florida. 

In a May 1997 redevelopment counseling report, it was noted 
that a senior vocational counselor at Abilities of Florida 
met with the veteran to identify transferable skills.  With a 
Master's degree in criminal justice, the counselor noted that 
the veteran would be qualified for suitable entry level 
employment in the fields of probation and parole, DVOP, 
veterans benefits counseling, unemployment adjudication, 
private investigation, and veterans national service officer.  
The veteran had a high measured interest in the field of 
human resources, paralegal and law enforcement.  He also had 
experience as an investigator, and had worked for the 
Department of Defense as a background investigator.  The 
counselor noted that the veteran expressed a strong 
disinterest in pursuing employment assistance toward 
utilization of these transferable skills, feeling that his 
prior vocational objective of becoming an attorney would be 
preferable if his true love of high performance engineering 
was not feasible.  Therefore, counseling was suspended with 
disinterest on the veteran's part in pursuing individual 
employment assistance toward employment in areas of 
identified transferable skills.  The veteran anticipated an 
adverse decision regarding his request to attend the School 
of Automotive Machinists.  As a result of this impasse, the 
counselor concluded that additional redevelopment counseling 
was not indicated at this time. 

The report further noted that the veteran's case was 
presented at a staff meeting which included the veteran's 
newly appointed rehabilitation counselor, a member of the 
Disabled Veterans Outreach Program, and two other staff 
members.  It was determined at the meeting that the veteran's 
request to attend the School of Automotive Machinists was 
appropriate and that exertional demands of the program were 
within the veteran's identified functional abilities.  
However, with a Master's degree in criminal justice, the 
veteran would qualify for several positions, including those 
identified above.  It was noted that those positions were 
within the veteran's identified interests, although specific 
interest on the part of the veteran was denied.  Potential 
barriers to successful rehabilitation included the veteran's 
disinclination to pursue these areas.  The evaluator 
anticipated that the veteran and VA would reach an impasse 
regarding the decision on his request to attend the School of 
Automotive Machinists and his desire not to pursue what he 
perceived to be unsuitable employment as part of an 
individualized employment assistance program.  It was noted 
that "[t]he veteran's prior rehabilitation remains 
overturned and his entitlement, with serious employment 
handicap, also remains."  However, the feasibility of the 
vocational objective remained an issue of contention. 

In a May 1997 Counseling Record - Narrative Report, another 
VA counseling psychologist stated that he had reviewed the 
veteran's case history and found that he possessed reasonably 
developed transferable skills consistent with his measured 
abilities, interests, and aptitudes, and was thus qualified 
for suitable employment.  With a Bachelor's and Master's 
degree in criminal justice, the veteran was qualified for 
positions such as a probation officer, a DVOP, a veterans 
service officer, an unemployment compensation adjudicator, 
and an employment interviewer, among other positions.  The 
counselor then offered the veteran an individualized 
employment assistance plan to assist him secure gainful 
employment.  The information in this report was also outlined 
in a May 1997 letter to the veteran.  The counselor closed 
the letter by suggesting that the veteran contact him to 
arrange for such services.  The counselor indicated that he 
had enclosed a notice of appellate rights. 

The veteran submitted a May 1997 letter in support of his 
claim.  He stated that a rehabilitation plan had already been 
approved for him to attend law school.  He said he took the 
LSAT upon short notice and with little preparation and 
received a satisfactory score to attend law school.  However, 
his vocational rehabilitation counselor felt he should not 
apply to law school until he take the test again after he 
complete an LSAT preparatory course.  Based on this advise, 
the veteran said he completed an LSAT preparation course 
which was funded by VA.  However, before he was scheduled to 
retake the test, he said his vocational rehabilitation 
counselor advised him of a high performance engineering 
school that might better serve his rehabilitation needs.  He 
said this was his original goal but that he and his counselor 
were unaware of an appropriate school such as the School of 
Automotive Machinists.  He claimed that the counselor 
verbally approved the school but unfortunately suffered a 
stroke prior to completing the paperwork.  The veteran 
explained that his case had been joggled from one case worker 
to another.  He said both plans were eventually denied, with 
different reasons provided.  He concluded that VA's "lame 
suggestion" of employment assistance was not acceptable.  He 
said he found this suggestion insulting in light of VA's 
knowledge of his extensive efforts in trying to secure 
employment.  He concluded by requesting funding to resume 
pursuit of the original approved rehabilitation plan to 
acquire and sustain employment as an attorney. 

In an August 1997 letter, a VA psychologist notified the 
veteran that he had reviewed the veteran's file with regard 
to the proposed plan to become a high performance engineer 
or, in the alternative, to pursue the goal of becoming an 
attorney.  It was noted that, on November 13, 1995, the 
veteran was found to have a serious employment handicap which 
allowed extending the period of eligibility for vocational 
rehabilitation services beyond the termination date of July 
22, 1987.  However, an error in applying the law was made in 
making that determination.  The basis stated in the record 
underlying that decision was that the veteran needed 
supportive services, specifically psychological counseling.  
However, in a December 1995 psychological examination report, 
it was determined that he appeared to be managing well and 
that counseling was not suggested.  Thus, the legal basis for 
finding a serious employment handicap was not factually 
established.  As a result, it was determined that there was 
no basis to approve vocational rehabilitation benefits that 
were previously proposed because they would have occurred 
after the basic termination date. 

The veteran testified before a hearing officer at the RO in 
March 1998, as well as before the undersigned member of the 
Board in October 2000.  In essence, he testified that he took 
an LSAT preparation course and was unable to sit for the 
second test until the course was completed.  However, he said 
VA deemed him to be noncompliant because he did not retake 
the test at a scheduled date prior to completion of this 
course.  He said he received a score of 140 which was too low 
to gain admission to Stetson Law School.  He said he was 
therefore advised to postpone the application process until 
he could retake the test in an attempt to get a higher score.  
He explained that he was willing to retake the test in 
February 1997, but that he changed his goal from becoming an 
attorney to becoming a high performance engineer in January 
1997.  According to the veteran, his rehabilitation counselor 
at that time said he could always resume the first objective 
of becoming an attorney if the new goal of becoming high 
performance engineer was not approved.  He indicated that the 
rehabilitation counselor verbally approved the plan but had a 
stroke before it was formally approved.  As a result, his 
case was assigned to another rehabilitation counselor who 
initially approved the plan but then subsequently determined 
that the veteran could return to work with his current 
education.  The veteran took exception with the finding that 
he refused employment assistance, stating that no such 
services had been offered.  He indicated that his 
disabilities precluded him from securing employment given his 
educational background in criminal justice. 








IV.  Analysis

The veteran was first notified that he had a compensable 
service-connected disability on July 21, 1975.  Thus, his 
delimiting date, twelve years later, was July 22, 1987.  The 
veteran does not allege, nor does the evidence show, that he 
was otherwise prevented from participating in a vocational 
rehabilitation program following his first notice of a 
compensable evaluation for service-connected disability in 
July 1975 through the delimiting date.  For the veteran to 
participate in a Chapter 31 vocational rehabilitation 
program, since it is now long after the July 22, 1987 
delimiting date, a "serious employment handicap" must be 
shown.

However, this requirement has not been met.  The Board points 
out that several occupational evaluation reports include 
opinions that the veteran has a serious employment handicap.  
Nevertheless, the evidence does not show that the veteran has 
a serious employment handicap under the law.  As noted, a 
veteran who has been found to have an employment handicap 
shall also be held to have a serious employment handicap if 
he has: (1) a neuropsychiatric service-connected disability 
rated at 30 percent or more disabling; or (2) any other 
service-connected disability rated at 50 percent or more 
disabling.  38 C.F.R. § 21.52(c).  The veteran does not meet 
this requirement, as he has no compensable neuropsychiatric 
disability and has no disability rated at 50 percent or more.  
His highest disability rating is 40 percent for palsy of the 
right peroneal nerve.

The Board has also considered that portion of the regulation 
which states that a serious employment handicap may be found 
even though the veteran has a non-neuropsychiatric disability 
rated at 30 or 40 percent disabling, when either of the 
following conditions exists: (1) the veteran has a prior 
history of poor adjustment in training and employment, and 
special efforts will be needed if the veteran is to be 
rehabilitated; or (2) the veteran's situation presents 
special problems due to nonservice-connected disability, 
family pressures, etc., and a number of special and 
supportive services are needed to effect rehabilitation.  38 
C.F.R. § 21.52(d).  Again, neither requirement has been met. 

The evidence does not show that the veteran has a prior 
history of poor adjustment in training and employment, nor 
does the evidence suggest that special efforts are needed to 
rehabilitate the veteran.  The veteran was able to maintain 
full-time employment from 1980 until 1990, with his most 
recent job lasting eight years.   Moreover, in August 1995 
the veteran told a VA counseling psychologist that he had an 
excellent work record and terminated his employment in 1990 
for reasons within his control.  The Board has considered the 
veteran's statement that his work-related duties as an 
investigator caused increased pain in his legs and back, and 
that he lost his job due to an inability to adequately 
perform the substantial and material duties of his job.  The 
Board emphasizes, however, that it was the veteran's decision 
to leave his position with the Department of Defense in 1990 
after eight years.  No evidence has been submitted which 
demonstrates that the veteran was required to retire or 
resign due to disability.  The veteran also failed to submit 
evidence showing that he missed a significant amount of work 
while employed with the Department of Defense because of his 
disabilities.  Even accepting the fact that the veteran did 
miss work due to his disabilities, there is simply no 
objective evidence showing that his job was in jeopardy as a 
result thereof.

In addition, the evidence does not show that the veteran's 
situation presents special problems due to nonservice-
connected disability, family pressures, etc., nor is there 
evidence that a number of special and supportive services are 
needed to effect rehabilitation.  The veteran has not 
contended nor is there any evidence that he is under any 
family pressure at this time.  Further, the veteran has not 
indicated that he suffers from any nonservice-connected 
disabilities which have caused special problems.  Next, there 
is no evidence that a number of special and supportive 
services are needed to effect rehabilitation.  Instead, the 
evidence shows that the veteran has transferable skills 
necessary to reenter the work force.  The most compelling 
evidence in support of the veteran's claim is the November 
1995 evaluation report from Goodwill Industries in which it 
was determined that the veteran had been unable to maintain 
employment in the field of criminal justice because he was no 
longer able to perform the substantial and material duties of 
his job due to his service-connected disabilities.  In 
particular, the evaluator indicated that limitations due to 
the veteran's hip and leg disability involved no prolonged 
walking, standing, bending, or climbing.  The evaluator 
determined that the effects of the veteran's disabilities in 
combination with his lack of transferable job skills and 
training undermined his potential to achieve suitable 
employment, and that he had been unable to secure employment 
in a vocation consistent with his general pattern of 
interests, aptitudes and abilities.  The evaluator also 
indicated that psychological counseling was needed.  

This report, however, is in sharp contrast with other medical 
and vocational rehabilitation reports.  First, in December 
1995 a VA psychologist determined that the veteran was 
managing well and did not need counseling services.  The 
diagnoses involved adjustment disorder and mild depression 
secondary to the veteran's new goal of going to law school.  
Secondly, the evidence does not show that the veteran's 
physical limitations preclude employment in a position which 
is consistent with his interests, aptitudes and abilities.  
Indeed, evidence shows that the veteran is physically capable 
of being trained as a high performance engineer.  For 
example, in March 1997 a VA occupational therapist determined 
that the veteran demonstrated a good ability to perform the 
required tasks associated with this occupation, which 
involved frequent standing, occasional walking, frequent 
sitting, rare lifting (with a maximum amount of 35 pounds), 
rare carrying (with a maximum amount of 30 pounds), rare 
balancing, frequent horizontal reaching, rare overhead 
reaching, frequent handling both of power grip and simple 
grip, and frequent fine manipulation.  The therapist stated 
that the veteran's overall evaluation was good and that he 
did not request any breaks during the four-hour session.  
Given these findings, one can thus conclude that if the 
veteran is physically capable of performing the physical 
tasks required of a high performance engineer, he is 
physically capable of performing the physical tasks required 
for a sedentary position in the field of criminal justice 
such as probation and parole.  

This was the conclusion reached by a senior vocational 
counselor at Abilities of Florida as well as VA counseling 
psychologist in May 1997.  Both agreed that the veteran 
possessed reasonably developed transferable skills consistent 
with his measured abilities, interests, and aptitudes, and 
was thus qualified for suitable employment.  With a 
Bachelor's and Master's degree in criminal justice, it was 
determined that the veteran was qualified for positions such 
as a probation officer, a DVOP, a veterans service officer, 
an unemployment compensation adjudicator, and an employment 
interviewer, among other positions.  Testing revealed that 
the veteran a had high measured interest in the field of 
human resources, paralegal and law enforcement.  He also had 
experience as an investigator, and had worked for the 
Department of Defense as a background investigator.  Based on 
these findings, it was felt that additional training was not 
needed and that an employment assistance program toward 
utilization of these transferable skills was most 
appropriate.  Nevertheless, the veteran refused these 
services.  Although the veteran testified that he was never 
offered these services, his credibility is questionable in 
light of the May 1997 letter sent to the veteran in which a 
VA counseling psychologist suggested that the veteran make an 
appointment to discuss job placement services. 

Under these circumstances, only one inference can be drawn.  
Given his advanced level of education and extensive history 
as an investigator, as well as the evidence showing that he 
possesses the physical ability to perform tasks required of a 
high performance engineer, the Board finds that the veteran 
possesses the necessary skills and training to reenter the 
work force and does not suffer from a serious employment 
handicap.  Therefore, the veteran should be offered an 
employment assistance program toward utilization of these 
transferable skills.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffers from a 
serious employment handicap.  Accordingly, the Board finds 
that entitlement to an extension of the twelve-year 
eligibility period for receiving vocational rehabilitation 
training pursuant to Chapter 31, Title 38, of the United 
States Code, is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  
Therefore, the appeal is denied.



ORDER

Entitlement to an extension of the veteran's basic twelve-
year period of eligibility for receiving vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

